PARDEE, Circuit Judge
(after stating the facts as above). The statute on which this suit is brought provides that “it shall be the duty of the court to cause a written opinion to be filed in the cause setting forth the specific findings by the court of the facts therein and the conclusions of the court upon all questions of law involved in the case, and to render judgment therein.” The first and second assignments of error are as follows:
“(1) The court erred in making the finding of facts of May 23, 1901, because it is incomplete, obscure, is not a substantial compliance with the law, and because it does not comply with the act of March 3, 1887.
“(2) The court erred in making up each and every finding of fact set out in the finding of facts made herein on May 23, 1901, because each item thereof is incomplete, obscure, is not a substantial compliance with the law, and because it does not comply with the act of March 3, 1887.”
The finding of facts in this case is not sufficiently full and specific, in regard to many of the items allowed, to enable this court to determine, even by reference to the bill of particulars attached to the petition, whether any liability to the United States results therefrom; and the finding of facts as a whole is incomplete and obscure, and not, in our opinion, a substantial compliance with the law. Therefore the first and second assignments of error are well taken, and this renders it necessary to reverse the judgment of the circuit court and remand the cause for a new trial.
On a new trial many of the questions argued in this hearing may not arise, but, at the same time, we deem it proper to partially dis*887cuss some of the items allowed on the former trial; thus indicating certain facts necessary to be specifically found in order to determine the government’s liability. The court found that in 51 cases the deputy traveled with a warrant and subpoenas for witnesses, and an allowance of $195.10 is made, in addition to mileage, for expenses; but there is no specific finding as to the distance traveled, the mileage charged, nor the actual expense incurred, — these matters being covered by finding that “the deputy actually expended money in serving subpoenas for the United States for which no mileage has been allowed.” Where the marshal or his deputy travels with a warrant for the arrest of an accused person, and also with subpoenas for witnesses, and on the same trip serves both -warrant and subpoenas, it constitutes one trip, for which the marshal may charge, at his option, either mileage to the furthest point traveled or his actual expenses, but he may not charge both; nor may he divide the trip and charge mileage for part and his actual expenses for the other part.
The court allowed $757.25 for mileage in making arrests in adjoining districts on warrants issued in the Middle district of Alabama, without finding the travel in the adjoining district was on a warrant issued therein. The finding is not specific as to how much of the travel was within the Middle district of Alabama or how much was in the adjoining district. Where the marshal or his deputy, armed with a warrant for the arrest of an accused person, travels out of his district into an adjoining district, and there makes the arrest, he may recover his mileage for the distance actually traveled within his own district, and, further, for such distance as he may have traveled in the adjoining district, provided he there travels with a warrant and is deputized by the marshal of the adjoining district, who disclaims his fees in such case.
Two items are allowed for “endeavoring,” — one on the basis of mileage, and one as per diem, without finding actual expenses and number of days engaged in regard to either. Where the marshal or his deputy is engaged in endeavoring to make an arrest, or actually makes a trip with a warrant to arrest an offender, but does not arrest, because the defendant has fled, hfe may be allowed, for so “endeavoring,” his actual expenses, not to exceed $2 per day each day actually engaged.
The judgment of the circuit court is reversed, and the case is remanded.